UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 19 CR 651-LTS

NIKOLAOS LIMBERATOS,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Mr. Limberatos’s “Motion for Reconsideration of Bail,”

which includes a request for release pursuant to 18 U.S.C. § 3142(j). (Docket Entry No. 218.)

                 The government is hereby ORDERED to file a response by 5 p.m. on April 1,

2020. Any reply by Mr. Limberatos must be filed by 3 p.m. on April 2, 2020, and must inform

the court whether, after consultation with counsel, Mr. Limberatos consents to waive his

appearance and have the court proceed telephonically.

                 Subject to Mr. Limberatos’s consent, the hearing will take place telephonically at

11 a.m. on April 3, 2020. To access the call, the parties must dial 888-363-4734 and enter the

access code 1527005. During the call, the parties are directed to observe the following rules:

              1. Use a landline whenever possible.

              2. Use a handset rather than a speakerphone.

              3. Identify yourself each time you speak.




LIMBERATOS BAILRECONSCHDLORD.DOCX                          VERSION MARCH 30, 2020                     1
          4. Mute when you are not speaking to eliminate background noise.

          5. Spell proper names.


      SO ORDERED.

Dated: New York, New York
       March 30, 2020

                                                        _/s/ Laura Taylor Swain___
                                                        LAURA TAYLOR SWAIN
                                                        United States District Judge




LIMBERATOS BAILRECONSCHDLORD.DOCX            VERSION MARCH 30, 2020                    2
